Citation Nr: 9925707	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  94-07 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a compensable rating for the residuals of 
a laceration of the middle and ring fingers of the left hand 
with surgical repair of the left 4th extensor tendon and 
disability of the left little finger.

2.  Entitlement to a rating in excess of 30 percent for the 
residuals of a gunshot wound of the left arm.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active service from April 1965 to March 
1968, and from March to May 1991.

This case was previously before the Board of Veterans' 
Appeals (Board) in February 1996, at which time it was 
remanded for further development.  

In September 1996, following the requested development, the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, granted service connection for the 
residuals of an injury to the left 5th finger as part and 
parcel of the residuals of injuries to the middle and ring 
fingers of the left hand with surgical repair of the left 4th 
extensor tendon.  However, the RO confirmed and continued the 
noncompensable rating for those disabilities.  The RO also 
denied entitlement to a rating in excess of 30 percent for 
the veteran's residuals of a gunshot wound of the left arm.  
Later in September 1996, the RO notified the veteran of those 
decisions and furnished him a Supplemental Statement of the 
Case (SSOC) with respect to those issues.  The RO also sent 
him VA Form 4107, which contained his appellate rights.  
(Note:  The veteran had previously perfected his appeal with 
respect to the issue of entitlement to a compensable rating 
for the residuals of injuries to the middle and ring fingers 
of the left hand with surgical repair of the left 4th 
extensor tendon.  Consequently, the Board had jurisdiction 
over that issue.  However, the Board had not had jurisdiction 
over the issue of entitlement to a rating in excess of 30 
percent for the residuals of a gunshot wound of the left arm.  
Indeed, with respect to that issue, the veteran had never 
been issued a Statement of the Case (SOC) or SSOC nor had he 
submitted a substantive appeal. 38 U.S.C.A. §§ 7104, 7105 
(West 1991); 38 C.F.R. §§ 20.101, 20.200 (1998).)

In November 1996, the RO received a statement from the 
veteran disagreeing with the September 1996 decision.  Later 
in November 1996, the RO requested that the veteran clarify 
the issue, decision, or procedure with which he disagreed.  
Although 

the veteran did not respond to that request, it is apparent 
that his statement expressed a desire to continue the appeal 
with respect to both issues.  Liberally interpreted, it 
constituted a substantive appeal specifically with respect to 
the issue of entitlement to a rating in excess of 30 percent 
for the residuals of a gunshot wound of the left arm.  
Accordingly, the Board also has jurisdiction over that issue, 
and it will considered below. 

Finally, in February 1997, the RO denied entitlement to a 
total rating due to unemployability caused by service-
connected disability.  Later that month, the RO notified the 
veteran of that decision and furnished him a Supplemental 
Statement of the Case (SSOC) as well as VA Form 4107.  
However, he did not submit an NOD with respect to that 
decision.  Accordingly, the Board does not have jurisdiction 
over that issue, and it will not be considered below.


FINDINGS OF FACT

1.  The RO has obtained all available evidence necessary for 
an equitable disposition of the appeal.

2.  The veteran's residuals of a gunshot wound of the left 
arm, manifested primarily by pain, atrophy, and some loss of 
elbow flexion, are productive of no more than moderately 
severe muscle impairment.

3.  The veterans' residuals of a laceration of the dorsum of 
the ring and middle fingers of the left hand with surgical 
repair of the left 4th extensor tendon and disability of the 
left little finger are manifested primarily by lack of active 
extension of the 4th finger beyond 20 degrees, weakened 
active extension of the 5th finger, and hyperextension of the 
5th finger at rest but without any impairment in flexion of 
the fingers or grip strength, and no neurologic deficits, 
incoordination, fatigability, or muscle spasms.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for the 
residuals of a gunshot wound of the left arm have not been 
met.  38 U.S.C.A. § 1155, 5107(a) (West 1991); 38 C.F.R. 
§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.42, 4.45, 4.56, 4.69, 
and 4.73, Diagnostic Code 5305 (1998).

2.  The criteria for a compensable rating for the residuals 
of a laceration of the middle and ring fingers of the left 
hand with surgical repair of the left 4th extensor tendon and 
disability of the left little finger have not been met.  
38 U.S.C.A. § 1155, 5107(a) (West 1991); 38 C.F.R. § 4.1, 
4.2, 4.7, 4.10, 4.31, 4.40, 4.41, 4.42, 4.45, 4.69, and 
4.71a, Diagnostic Code 5222 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are plausible and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 
2 Vet. App. 629 (1992) (a claim of entitlement to an 
increased evaluation for a service-connected disability 
generally is a well-grounded claim). 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the service-connected disabilities.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the diagnostic codes of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1998).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  The applicable diagnostic 
codes are outlined below.

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals, 
hereinafter Court) has considered the question of functional 
loss as it relates to the adequacy of assigned disability 
ratings.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  In 
DeLuca, the Court held that it is not enough for an examiner 
to state a range of motion.  Rather, 38 C.F.R. § 4.40 
required consideration of factors such as lack of normal 
endurance, functional loss due to pain, and pain on use; 
specifically limitation of motion due to pain on use 
including during flare-ups.  The Court also held that 
38 C.F.R. § 4.45 required consideration of weakened movement, 
excess fatigability, and incoordination.  Moreover, the Court 
stated that there must be a full description of the effects 
of the disability on the veteran's ordinary activity.  
38 C.F.R. § 4.10.  

When rating the veteran's upper extremities, it is important 
to note whether the veteran is right-handed or left-handed; 
that is, it is necessary to determine which is his dominant 
upper extremity.  Such a distinction is relevant to the 
assignment of the proper rating.  38 C.F.R. § 4.69.  In this 
case, the record shows that the veteran is left-handed.

I.  The Left Arm

The regulatory provisions regarding the evaluation of muscle 
disabilities were amended during the pendency of the 
veteran's appeal, and were effective as of July 3, 1997.  See 
38 C.F.R. § 4.56; see also 62 Fed.Reg. 302385 (June 3, 1997).  
Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant should be applied unless provided otherwise 
by statute.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  In the instant case, however, it must be noted that 
old and new regulations are essentially the same and that the 
specific diagnostic criteria were not amended.

Both the old and new regulations rated the gunshot wound 
residuals of the left arm in accordance with 38 C.F.R. 
§ 4.73, Diagnostic Code 5305.  That code is applicable to the 
function of Muscle Group V, the flexor muscles of the elbow, 
i.e., 1) biceps, 2) brachialis, and 3) brachioradialis.  They 
control supination and flexion of the elbow.  The long head 
of the biceps is also stabilizes the shoulder joint.  A 30 
percent rating is warranted for moderately severe impairment 
of the dominant upper extremity, while a 40 percent rating is 
warranted for severe impairment.  

Under the old and new regulations, the factors to be 
considered in the evaluation of disabilities residual to 
healed wounds involving muscle groups are found at 38 C.F.R. 
§ 4.56.  The revised version of 38 C.F.R. § 4.56 eliminates 
the requirement for evidence of unemployability, if present, 
which was used to show that the residuals of the veteran's 
muscle injury were productive of moderately severe or severe 
impairment.  38 C.F.R. § 4.56 (c)(now 38 C.F.R. 
§ 4.56(d)(3)(ii)).  The new regulations also eliminate the 
requirement that the objective findings associated with 
moderately severe muscle injury include a large entry wound 
scar.  38 C.F.R. § 4.56(c) (now 38 C.F.R. § 4.56(d)(3)(iii)).  
Otherwise the old and new provisions of 38 C.F.R. § 4.56 are 
essentially the same, and any changes are non substantive.  

The provisions of 38 C.F.R. § 4.56 set forth the principles 
for evaluation of muscle disabilities, as follows:

(a)	An open comminuted fracture with 
muscle or tendon damage will be rated as 
a servere injury of the muscle group 
involved unless, for locations such as in 
the wrist or over the tibia, evidence 
establishes that the muscle damage is 
minimal.

(b)	A through-and-through injury with 
muscle damage shall be evaluated as no 
less than a moderate injury for each 
group of muscles damaged.

(c)	For VA rating purposes, the cardinal 
signs and symptoms of muscle disability 
are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, 
impairment of coordination and 
uncertainty of movement.
(d)	Under diagnostic codes 5301 through 
5323, disabilities resulting from muscle 
injuries shall be classified as 
moderately severe or severe as follows:

(3)	Moderately severe disability of 
muscles.

(i)	Type of injury. Through and 
through or deep penetrating wound by 
small high velocity missile or large 
low-velocity missile, with 
debridement, prolonged infection, or 
sloughing of soft parts, and 
intermuscular scarring.

(ii)	History and complaint. Service 
department record or other evidence 
showing hospitalization for a 
prolonged period for treatment of 
wound. Record of consistent 
complaint of cardinal signs and 
symptoms of muscle disability as 
defined in paragraph (c) of this 
section and, if present, evidence of 
inability to keep up with work 
requirements.

(iii)	Objective findings. 
Entrance and (if present) exit scars 
indicating track of missile through 
one or more muscle groups. 
Indications on palpation of loss of 
deep fascia, muscle substance, or 
normal firm resistance of muscles 
compared with sound side. Tests of 
strength and endurance compared with 
sound side demonstrate positive 
evidence of impairment.

(4)	Severe disability of muscles.

(i)	Type of injury. Through and 
through or deep penetrating wound 
due to high-velocity missile, or 
large or multiple low velocity 
missiles, or with shattering bone 
fracture or open comminuted fracture 
with extensive debridement, 
prolonged infection, or sloughing of 
soft parts, intermuscular binding 
and scarring.

(ii)	History and complaint. Service 
department record or other evidence 
showing hospitalization for a 
prolonged period for treatment of 
wound. Record of consistent 
complaint of cardinal signs and 
symptoms of muscle disability as 
defined in paragraph (c) of this 
section, worse than those shown for 
moderately severe muscle injuries, 
and, if present, evidence of 
inability to keep up with work 
requirements.

(iii)	Objective findings. 
Ragged, depressed and adherent scars 
indicating wide damage to muscle 
groups in missile track. Palpation 
shows loss of deep fascia or muscle 
substance, or soft flabby muscles in 
wound area. Muscles swell and harden 
abnormally in contraction.  Tests of 
strength, endurance, or coordinated 
movements compared with the 
corresponding muscles of the 
uninjured side indicate severe 
impairment of function. If present, 
the following are also signs of 
severe muscle disability:

	(A)	X-ray evidence of minute 
multiple 	scattered foreign bodies 
indicating 	intermuscular trauma 
and explosive effect 	of the 
missile.

	(B)	Adhesion of scar to one of 
the long 	bones, scapula, pelvic 
bones, sacrum or 	vertebrae, with 
epithelial sealing over the 	bone 
rather than true skin covering in an 
	area where bone is normally 
protected by 	muscle.

	(C)	Diminished muscle 
excitability to 	pulsed 
electrical current in 
	electrodiagnostic tests.

	(D)	Visible or measurable 
atrophy.

	(E)	Adaptive contraction of an 
	opposing group of muscles.

	(F)	Atrophy of muscle groups 
not in 	the track of the missile, 
particularly of the 	trapezius and 
serratus in wounds of the 
	shoulder girdle.

	(G)	Induration or atrophy of 
an entire 	muscle following simple 
piercing by a 	projectile.

The veteran's service medical records show that in September 
1967, the veteran sustained a gunshot wound through his left 
arm for which he underwent debridement and delayed primary 
closure.  There was no artery or nerve involvement.  He 
initially demonstrated a weak grip which returned to normal 
with physical therapy.  After 3 weeks of hospitalization, he 
was returned to duty.  

There is no evidence of any further treatment in service for 
the residuals of the gunshot wound of the left arm.  However, 
during the veteran's March 1968 service separation 
examination, it was noted that he had a partial loss of 
enervation of the fingers of the left hand.  

In April 1968, the veteran underwent a VA orthopedic 
examination to determine the nature and extent of the gunshot 
wound residuals of his left arm.  He complained that he had 
no feeling in his left hand; that he didn't have the strength 
he used to have; and that the fingers and palm of his left 
hand tingled constantly.  

On examination, there were 2 healed scars at the distal third 
of the arm which the veteran said were due to a through and 
through gunshot wound.  The entrance scar was 3 cm by 2 cm 
and was located at the anterolateral aspect of the arm.  The 
exit wound scar was 4 cm by 1 cm and was located at the 
medial aspect of the arm.  The scars were not adherent 
depressed or tender, and from the position of the scars, it 
appeared as if the missile had transversed a small portion of 
Muscle Group V.  There was atrophy of the muscles of the arm 
and forearm as the girth of the left arm was 29 cm, equal to 
that of the right arm.  The girth of the left forearm was 
28.5 cm, 1/2 cm less than the right forearm.  It was noted that 
the girth of the left arm and forearm should be larger than 
the right, as the veteran was left handed.  The maximum grip 
in the left hand was 52 pounds, and in the right hand, it was 
102 pounds.  There was no limitation of motion or impairment 
of the elbow, wrist, or fingers.

When tested with pinprick, the veteran was not able to 
distinguish between sharp and dull over the entire left palm 
and the palmar aspects of all the fingers.  On the dorsum of 
the hand and the dorsum of all the fingers, he could 
distinguish between sharp and dull but there was impairment 
and hypesthesia.  There was also minimum hypesthesia of the 
entire forearm up to the elbow.  The sensory abnormalities 
did not correspond to organic nerve distribution.  The deep 
reflexes of the upper extremities were equal and active.  The 
diagnoses from the VA examination were gunshot wound scars, 
left arm and sensory abnormality, left hand. 

Electrodiagnostic testing, performed by VA in February 1984 
revealed evidence of chronic median nerve damage but no acute 
changes.  It also showed mild left carpal tunnel syndrome 
(CTS) with no ongoing axonal loss.  

More recent records show that in November 1992, the veteran 
was reexamined by VA, primarily to evaluate the residuals of 
the injury to his left hand noted above.  It was noted that 
physical examination revealed an old bullet wound in the left 
lateral lower anterior biceps and an exit wound of the medial 
triceps area.  He reported some muscle cramps in the biceps 
area and symptoms compatible with CTS in the left hand.  
There was no triceps atrophy and minimally positive Tinel's 
sign at the wrist.  The relevant assessment was status post 
bullet wound of the left biceps with recurrent biceps spasms.  
Left CTS was also noted.

During a March 1994 VA examination, the veteran stated that 
the gunshot wound of his left arm had been the result of a 
single, small caliber bullet.  The history of his symptoms 
was noted, and he "now" complained of frequent biceps 
cramping in which his elbow wound lock in a flexed position.  
The spasm prevented him from extending his arm using the 
triceps.  He also noted intermittent heat-like pain in the 
biceps area with intermittent numbness in the antecubital 
area while the pain was occurring.  He stated that during the 
previous 2 to 3 months, such episodes had been occurring very 
frequently on a daily basis.  It reportedly worsened with 
increased activity.  The veteran noted that he was a roofer 
and carpenter and that he favored his right arm.  He stated 
that he could lift almost twice as much with his right arm as 
with his left.  He also reported episodes of decreased 
coordination when writing with his left hand, particularly 
when he had spasms in the biceps area.  

On examination, there was a 0.5 cm by 2 cm scar over the 
distal body of the biceps with another 3 cm scar over the 
distal triceps area.  The left elbow joint was intact with a 
full range of motion and no bony abnormalities.  Palpation 
over the body of the biceps showed muscular spasm with 
decreased muscle mass compared to the right.  Biceps muscle 
testing was 5/5 on the right and 4/5 on the left.  Sensation 
was intact to light touch throughout both upper extremities 
with some mild dysesthesia noted in the antecubital fossa of 
the left arm.  Radial pulses were 2+ bilaterally.  The 
relevant assessment was gunshot wound, left arm, September 8, 
1967; residual biceps muscle injury with weakness and 
recurrent spasm; also residual pain and dysesthesia in the 
biceps and antecubital areas.

In April 1996, the veteran underwent a VA orthopedic 
examination.  During the examination, he had full use of both 
upper extremities.  He had an entrance gunshot wound, 
measuring 2 cm by 1 cm, to the anterolateral upper arm at the 
junction of the middle and distal thirds anteriorly.  
Posteromedially, there was a 6 cm exit wound.  Both upper 
extremities were symmetrical with the upper arms measuring 29 
cm in circumference and the forearms measuring 28.5 cm in 
circumference.  Both elbows extended fully to 180 degrees.  
Flexion of the left elbow was to 125 degrees, and flexion of 
the right elbow was 135 degrees.  Both elbows demonstrated 
strong flexion, extension, pronation, and supination.  
Sensation to light touch and pinprick was intact over the 
dorsal and palmar surfaces of both hands, and two point 
discrimination over the fingertips was 5 mm, bilaterally.

In response to several questions posed by VA, the examiner 
noted that with respect to the gunshot wound of the left 
upper arm, there was no evidence of injury to either joint 
and that the soft tissue injury did not affect any impairment 
to the muscles or nerves of the left upper arm.  The veteran 
did report 2 to 3 episodes of cramping during muscle strength 
testing.  There were no objective spasms noted or other 
objective musculoskeletal findings, and the veteran would 
flex and extend his fist with rapid resolution of the 
problem.  There was no evidence of weakened movement or of 
excess fatigability.  The examiner reported that he found 
nothing on the examination which would limit the veteran's 
activities as a carpenter or cause any restrictions with 
respect to his functional capacities.  There was no evidence 
of pain on passive or active joint motion, and no 
incoordination changes were noted.  At times, there was some 
functional weakness in a give way pattern of the left 
extremity; however, repeated examination revealed no evidence 
of weakness.  

In a June 1996 addendum, the VA examiner stated that the 
veteran had no impairment in the left upper extremity as a 
result of his gunshot wound, and that the physical assessment 
was essentially normal.  The examiner emphasized that there 
was no evidence of weakness or discernible muscle spasm.  

The foregoing evidence shows that in September 1967, the 
veteran sustained a through and through gunshot wound of the 
soft tissue of the veteran's left upper arm reportedly caused 
by a single small caliber bullet.  He was hospitalized for 3 
weeks, during which the wounds underwent debridement and 
delayed primary closure.  He reported initial weakness of the 
arm which resolved with physical therapy.  There was no 
evidence of bone fracture, extensive debridement, prolonged 
infection, sloughing off of soft parts, or intermuscular 
binding or scarring.  During the year following the injury, 
there was evidence of sensory deficits in the left hand and 
weakness and atrophy in the left arm.  The residual scars, 
however, were not depressed, tender, or adherent.  Such 
evidence more nearly reflects the type of injury and history 
and complaint associated with a moderately severe muscle 
injury as opposed to severe muscle injury.

The evidence further shows that the residuals of the gunshot 
wound of the left upper arm now consist primarily of 
intermittent pain, some atrophy in the left biceps area, and 
125 degrees of elbow flexion, which represents a loss of 
approximately 20 degrees of the expected flexion for that 
joint.  38 C.F.R. § 4.71, Plate I (1998).  There is also 
recent evidence of some weakness and dysesthesia in the wound 
area, though it was not objectively demonstrated during the 
most recent VA examination.  Indeed, the most recent examiner 
reports no loss of strength, endurance, or coordinated 
movements indicative of severe impairment.  Moreover, there 
is no evidence that the resulting scars are ragged adherent 
or depressed or other evidence of wide damage to muscle 
groups in the missile track.  There is also no evidence of 
loss of deep fascia to palpation or of soft flabby muscles in 
the wound area.  Although there was some evidence of biceps 
spasms in the past, the most recent examination was negative 
for objective evidence of such spasms or of muscles which 
swelled and hardened abnormally in contraction.  Finally, 
there is no evidence of retained foreign bodies, diminished 
muscular excitability, adaptive contraction of an opposing 
group of muscles, or atrophy of muscle groups not in the 
track of the missile.  Such findings more nearly approximate 
the objective findings associated with moderately severe 
impairment rather than the objective findings associated with 
severe impairment.  

Inasmuch as the type of injury, history and complaint, and 
current objective findings more nearly reflect moderately 
severe impairment, the Board is of the opinion that the 
veteran's gunshot wound residuals of the left upper arm do 
not warrant a rating in excess of 30 percent.

In arriving at this decision, the Board has considered the 
possibility of rating the residuals of the veteran's gunshot 
wound under other potentially applicable diagnostic codes, 
e.g. those under 38 C.F.R. § 4.124a (1998) for paralysis of 
the peripheral nerves.  Generally, a muscle injury rating 
will not be combined with a rating for peripheral nerve 
paralysis of the same body part, unless they affect entirely 
different functions.  38 C.F.R. § 4.55(a) (1998).  Although 
there was evidence of neurologic deficits in the left hand 
shortly after service, the most recent examiner found no 
neurologic deficits associated with the veteran's gunshot 
wound residuals of the left upper arm.  Therefore, diagnostic 
codes under 38 C.F.R. § 4.124a would not provide an avenue 
for a higher evaluation.  

The Board has also considered the provisions of 38 C.F.R. 
§ 5206 (1998) which pertain to limitation of flexion of the 
elbow.  However, the evidence shows that the left elbow 
flexion of 125 degrees does not meet or approximate the 
criteria for a compensable rating under that code.  Thus, 
evaluation of the gunshot wound residuals of the left arm 
under 38 C.F.R. § 5206 could not provide the possibility of a 
higher evaluation.  Moreover, it should be noted that in 
considering the holding in DeLuca and the provisions of 
38 C.F.R. §§ 4.40 and 4.45, the Board has effectively 
considered the limitation of motion of the left elbow in 
evaluating the residuals of the gunshot wound of the left 
arm.  

II.  The Left Hand

This portion of the appeal is the result of a March 1993 
rating decision, in which the RO granted entitlement to 
service connection for the residuals of the laceration of the 
left middle and ring fingers with surgical repair of the left 
4th extensor tendon and assigned a noncompensable evaluation.  
Such a scenario suggests that the veteran's claim for a 
higher evaluation for his left hand disability is an original 
claim that was placed in appellate status by a Notices of 
Disagreement (NOD's) expressing disagreement with an initial 
rating award.  As held in AB v. Brown, 6 Vet. App. 35, 38 
(1993), "on a claim for an original or an increased rating, 
the claimant will generally be presumed to be seeking the 
maximum benefit allowed by law and regulation."  

In regard to the appellant's contention that he is entitled to 
a higher disability rating for at least part of the original 
rating period following the grant of service connection for 
disability of the left hand, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) ("[w]here entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance"), is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found-a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's residuals of injuries to his middle, ring, and 
little fingers on the left are rated in accordance with 
38 C.F.R. § 4.71a, Diagnostic Code 5222.  Under that code, a 
20 percent rating is warranted for favorable ankylosis of the 
middle, ring, and little fingers.  The rating applies to 
favorable ankylosis or limitation of motion permitting 
flexion of the tips of the fingers to within 2 inches (5.1 
cms.) of the transverse fold of the palm.  Limitation of 
motion of less than 1 inch (2.5 cms.) in either direction is 
not considered disabling.  The rating schedule does not 
provide a noncompensable evaluation for favorable ankylosis 
or limitation of motion of the middle, ring, and little 
fingers on one hand; however, a noncompensable evaluation for 
that disability may be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

While on ACDUTRA in May 1991, the veteran was working with 
sheet metal, when he sustained 2 lacerations across the 
dorsum of the 3rd and 4th metacarpophalangeal joints of the 
left hand.  It was noted that he was left handed.  He was 
unable to extend the metacarpophalangeal joint (MCPJ) of his 
left ring finger and had poor extension of all fingers due to 
pain.  He was also unable to flex the MCPJ of the left ring 
finger, due, questionably to pain.  X-rays were negative.  
The impression was a laceration of the extensor tendon of the 
left ring finger for which he underwent surgical repair.  

During follow-up treatment in June 1991, it was noted that 
the veteran was doing well and that the surgery had healed 
nicely.  There was minimal decrease of strength in extending 
the left ringer finger.

During a November 1992 VA examination, it was noted that he 
had had shrapnel wounds of the left hand, as well as symptoms 
compatible with carpal tunnel syndrome in that hand.  The 
history of the sheet metal cut was also reported.  It was 
noted that the veteran was working as a roofer.  He 
complained that despite physical therapy, he continued to 
experience weakness of extension of the left hand, 
particularly the 4th finger.  On examination, there was a 
lack of active extension of the 4th finger and minimal 
weakness of extension of the 3rd and 5th fingers.  The 
relevant assessment was laceration to the dorsum of the left 
hand with evidence of loss of active extension of the 4th 
left digit indicating sever of the extensor tendon. 

In March 1994, the veteran was examined by VA to determine 
the extent of his service-connected left hand disabilities.  
The claims file accompanied the veteran.  He complained that 
since his surgery in May 1991, he had noted a decreased 
ability to grip, particularly over the 4th and 5th digits.  He 
also noted marked problems extending his 4th and 5th digits so 
that they would align with the other digits on his left hand.  
In particular, he noted that the 5th digit extended upward 
above the plane of the 1st through 3rd digits.  He also noted 
that he was unable to extend the 4th digit fully.  He denied 
any loss of sensation in the left hand.

The examination revealed well-healed scars over the dorsum of 
the 4th and 5th digits of the left hand.  With the veteran's 
hand held in neutral, the 5th digit was extended 10 degrees 
and the 4th digit was in 20 degrees of palmar flexion.  
Extensor function of the 1st through 3rd digits of the left 
hand was completely intact.  Extension of the 4th digit 
beyond 20 degrees of palmar flexion at the MCP joint was not 
possible.  Extension strength was 5/5 in the 1st through 3rd 
digits; 3/5 in the 4th digit; and 4/5 in the 5th digit of the 
left hand.  Palmar flexion strength was 5/5 in all digits, as 
was grip strength in both hands.  Sensation to light touch 
was intact throughout the upper extremities with some mild 
dysesthesia in the antecubital fossa of the left arm.  Radial 
pulses were 2+, bilaterally.  The relevant assessment was 
left hand extensor tendon injury, 4th digit, with repair in 
May 1991 and residual inability to extend the 4th digit with 
compensatory overextension of the 5th digit.

In April 1996, the veteran underwent another VA orthopedic 
examination to determine the extent of his service-connected 
residuals of the laceration of the left middle and ring 
fingers with surgical repair of the left 4th extensor tendon.  
Again, the claims folder was available for review.  The 
history of the veteran's hand laceration was noted.  He 
reported that his fingers lacked extension and that he 
experienced cramping in his left hand.  It was noted that 
during the examination, he had full use of both upper 
extremities.  Toward the end of the examination, he reported 
some cramping in the lateral border of the left hand.

On examination, it was noted that the veteran had thick skin 
and callused fingers and hands.  The laceration could not be 
visualized.  Passive motion of the MCPJ, bilaterally, was 
unrestricted and symmetrical, including 0 to 90 degrees of 
motion.  Actively, the veteran had -5 degrees of extension 
and 90 degrees of flexion of the left 5th MCP joint.  For the 
left 4th finger, he demonstrated a 20 degree lack of 
extension and full flexion to 90 degrees.  There was no 
localized tenderness at the levels of the MCP joint or 
proximal to the MCP joint.  There was no restriction of any 
movement of the proximal interphalangeal joints (PIP) or of 
the distal interphalangeal joints (DIP) of either hand.  The 
veteran had excellent grip strength with the left hand and 
good bilateral grip strength to two fingers.  His ability to 
grasp paper with the 4th and 5th fingers on the left was 
variable.  It appeared that there was volitional give way on 
the left, including direct pinch of the thumb and long and 
index fingers.  Sensation to pinprick and light touch was 
intact over the dorsal and palmar surfaces of both hands, and 
the veteran had two point discrimination of 5 mm over the 
fingertips on each hand.

In response to several questions by VA, the examiner stated 
that with respect to the left hand injury, there was no 
disability to the bony or joint structures, specifically the 
MCP joint, either in the medical record or during the 
clinical examination.  During muscle strength testing, the 
veteran reported 2 to 3 episodes of cramping.  No objective 
spasms or musculoskeletal problems were noted.  The veteran 
would flex and extend his fist with rapid resolution of the 
problem.  There was no evidence of weakened movement or 
excess fatigability.  The examiner stated that he found 
nothing on the examination which should limit the veteran's 
activities as a carpenter, or otherwise cause any restriction 
with respect to functional capacity.  The veteran 
demonstrated no evidence of pain on active or passive 
movements of the joints.  

In a June 1996 addendum to the April 1996 report, the 
examiner stated that there was no evidence of weakness, 
objective spasm, or pain on passive or active hand or wrist 
movements.  He also reported that a fist could be formed.

The foregoing evidence shows that the May 1991 laceration of 
the dorsum of the 3rd and 4th left MCPJ has primarily resulted 
in lack of active extension of the 4th finger beyond 20 
degrees, weakened active extension of the 5th finger, and 
hyperextension of the 5th finger at rest.  However, the area 
is well healed, and the veteran has full flexion of all 
fingers.  Indeed, he is able to make a fist and reportedly 
has good grip strength.  Moreover, there is no evidence of 
neurologic deficits, incoordination, fatigability, or muscle 
spasms.  Although the veteran reported some cramping in the 
hand during tests of strength and toward the end of the most 
recent VA examination, the examiner found no objective 
symptoms which would limit the veteran's job capabilities as 
a carpenter/roofer or otherwise limit his functional 
capacity.  Accordingly, the Board is of the opinion that the 
veteran does not meet or more nearly approximate the 
schedular criteria for a compensable evaluation for the 
residuals of the laceration of the left middle and ring 
fingers with repair of the left extensor tendon and 
disability of the left little finger.

In reviewing the evidence, the Board notes that from the time 
of the original rating in March 1993, the residuals of the 
veteran's left hand injury have not met or approximated the 
criteria for a compensable evaluation.  

III.  Extraschedular Considerations

In denying the claim for a higher rating, the Board has 
considered the possibility of referring this case to the 
Director of the VA Compensation and Pension Service for 
possible approval of an extraschedular rating commensurate 
with the average earning capacity impairment due exclusively 
to his service-connected residuals of lacerations of the left 
hand and for the residuals of the gunshot wound of the left 
arm.  The governing norm in these exceptional cases is:  A 
finding that the case presents such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

As noted above, the most recent examiner stated that he found 
no objective symptoms associated with the veteran's left arm 
disability or left hand disability which would limit the 
veteran's job capabilities as a carpenter/roofer or otherwise 
limit his functional capacity.  Indeed, there is no evidence 
on file, nor has the veteran identified any outstanding 
evidence, of work missed or jobs lost due to either 
disability.  In essence, the record shows that the 
manifestations of those disabilities are those contemplated 
by the current evaluations which are based on the average 
impairment in earning capacity.  38 C.F.R. § 4.1.  Moreover, 
there is no evidence that the veteran has required frequent 
hospitalization for either disability.  Accordingly, the 
Board finds no reason for referral of this case to the 
Director of VA Compensation and Pension purposes for a rating 
outside the regular schedular criteria.


ORDER

Entitlement to a rating in excess of 30 percent for the 
residuals of a gunshot wound of the left upper arm is denied.

Entitlement to a compensable evaluation for the residuals of 
the laceration of the left middle and ring fingers with 
repair of the left extensor tendon and disability of the left 
little finger is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals


 

